Citation Nr: 0523904	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
blood-borne infection, to include malaria (claimed initially 
as jungle fever).

3.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently rated noncompensably (zero percent) 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had military service from November 1969 to April 
1973, including service in Vietnam.  By a September 1979 VA 
administrative decision, it was determined that the veteran's 
dishonorable discharge from service barred any entitlement to 
benefits for his entire period of service.  However, his 
entire active duty service was upgraded to under honorable 
conditions by the Army in June 1999, and was accordingly 
found to be cognizable service for VA benefit purposes.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating action, in pertinent part, denying 
service connection for PTSD, denying service connection for 
jungle fever, granting service connection for left ear 
hearing loss and assigning a noncompensable evaluation for 
that disorder effective from August 12, 1998, and denying 
service connection for right ear hearing loss.  

At a personal hearing before a hearing officer at the RO in 
November 2002, the veteran clarified that he was claiming 
service connection for malaria, not jungle fever.  Hence, by 
a supplemental statement of the case issued in March 2003, 
the RO addressed and denied that claim as one of entitlement 
to service connection for malaria.  

By subsequent rating action the RO granted service connection 
for right ear hearing loss, and accordingly addressed the 
appealed hearing loss claim as one of entitlement to a 
compensable initial rating for bilateral hearing loss.  The 
Board notes that the expanded the scope of the higher initial 
rating claim is now for bilateral hearing loss.

The veteran also testified before the undersigned Veterans 
Law Judge at a videoconference hearing conducted between the 
RO and the Board Central Office in April 2005.  Transcripts 
of the above-noted RO hearing and this Board hearing are 
contained in the claims folder.

At the April 2005 videoconference hearing, the veteran 
withdrew the appeal of his claim for entitlement to service 
connection for Agent Orange exposure.  Hence, there is no 
longer a case in controversy for review by the Board as to 
that issue.

The issue of entitlement to a compensable initial evaluation 
for service-connected bilateral hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran appears to have experienced stressors in 
service that caused current PTSD.  

2.  The veteran does not have current residuals of a blood-
borne infection in service, to include malaria or jungle 
fever in service.  Malaria was not clinically established 
within 1 year following separation from service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 3.326 (2004).

2.  Residuals of a blood-borne infection, to include malaria 
and jungle fever, were not incurred in or aggravated by 
active service and malaria may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

The sufficiency of VCAA notice and development need not be 
address for the veteran's PTSD claim, since by this decision 
the Board grants service connection for PTSD, which is a 
complete grant of the benefit sought.  Accordingly, 
additional development or assistance could not further that 
claim.

VA fulfilled the VCAA requirements with regard to the claim 
of entitlement to service connection for residuals of a 
blood-borne infection, to include malaria and jungle fever, 
by issuance of VCAA letters in September 2001 and December 
2003 addressing that claim.  These development letters 
appropriately notified the veteran what VA would do and what 
he must do in furtherance of his claim.  The letters also 
informed the veteran with specificity what would be required 
for his claim for service connection for residuals of a 
blood-borne infection, to include malaria and jungle fever, 
to be granted, and explicitly asked the veteran to submit 
pertinent evidence he had, and to inform of the existence of 
any additional evidence that would further his claim, 
including in particular any medical evidence of disability in 
service, and evidence relating current disability his period 
of service.  

The veteran applied for and received Social Security 
Supplemental Security Income (SSI) by a March 1997 decision, 
and those benefits were revoked by a September 1999 decision.  
It does not appear that medical records underlying those 
determinations have been associated with the claims folders.  
Nonetheless, based on the absence of any indication of any 
residuals of a blood-borne infection, to include malaria and 
jungle fever, either within service medical records or within 
treatment records and well-acquitted evaluations post 
service, as documented in the claims folder, there is no 
reasonable possibility that Social Security Administration 
records would further the veteran's claim of entitlement to 
service connection for residuals of a blood-borne infection, 
to include malaria and jungle fever.  

Pertinent VA, private, and service medical records are 
associated with the claims folders, and the veteran has not 
informed of additional pertinent records that have not been 
requested or obtained.  

The veteran provided testimony in support of his residuals of 
blood-borne infection claim at a November 2002 hearing before 
an RO hearing officer, and before the undersigned at a 
videoconference hearing in April 2005.  He also provided 
numerous submissions supportive of his claim on appeal.  The 
veteran was thus afforded the opportunity to address his 
claim and assist in its development.  The veteran was 
afforded a VA cardiac examination in January 2000 to address 
arrhythmias or other heart defects, and a VA vascular 
examination in December 2003.  

In an April 2003 submitted statement, the veteran complained 
about the fairness, accuracy, and validity of the RO hearing 
conducted in November 2002.  While the veteran made general 
complaints and allegations, he provided no statements as to 
how or where the transcript of that hearing was specifically 
in error.  The veteran has made no such complaints with 
regard to the Board hearing conducted in April 2005, and he 
did not contend that his claims had not been adequately 
addressed in the course of his appeal.  The Board notes that 
the veteran has submitted numerous statements in support of 
his claims.  There is no indication other than the 
accusations in the April 2003 statement (and in any similar 
complaints in his numerous submitted statements), that the 
veteran has not been given full opportunity to present 
statements and arguments to support his claim on appeal.  To 
the contrary, the evidentiary record as a whole, runs 
contrary to any substantive due process complaint the veteran 
may have based on failure to allow him to submit his 
contentions, statements, opinions, or other evidence into the 
record.  

The veteran was informed of development of his claim for 
entitlement to service connection for residuals of a blood-
borne infection, by the appealed August 2000 rating decision, 
as well as by the above-noted VCAA letters, a statement of 
the case issued in September 2002, and supplemental 
statements of the case issued in March 2003, June 2004, and 
December 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran had tropical service and has the onset of 
malaria to a compensable degree within 1 year following 
separation from service, service connection for malaria may 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Direct Service Connection (Post 
Traumatic Stress Disorder), 64 Fed. Reg. 32,807 (June 18, 
1999), effective March 7, 1997, (codified at 38 C.F.R. 
§ 3.304(f) (2004).  If the veteran did not engage in combat 
while in service, or if the alleged stressor is not related 
to combat, corroborative evidence of the claimed stressor 
having actually occurred is required.  Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  United States 
Court of Appeals for Veterans Claims (Court), in addressing 
the question of medical facts related by lay persons, as held 
that a layperson's account, filtered through a layperson's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to support a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).   Hence, the actual medical 
records including as related PTSD, must support the claim for 
service connection for PTSD.  

In a December 1999 statement, the veteran's wife provided a 
detailed and extensive statement regarding behavior of the 
veteran during their marriage which she attributed to PTSD.  
Additional statements from the veteran's wife, relatives, and 
friends were submitted in May 2000 in support of the 
veteran's PTSD claim.  Numerous other statements by the 
veteran and his wife have been submitted since that time in 
support of his PTSD claim.  While all these are to be 
considered in addressing the PTSD claim, their probative 
value is limited to lay impressions, and provide neither 
corroboration of claimed stressors nor medical evidence of 
disability.  Nonetheless, they provide a reasonably 
consistent picture of the veteran being of a troubled mindset 
on an ongoing basis since his period of service, with noted 
symptoms consistent with a diagnosis of PTSD, including war-
related nightmares, avoidance of others, and difficulty 
dealing with employment or other everyday stresses.  

Treatment records since the veteran began receiving VA 
treatment in 1999 include diagnoses of both depression and 
PTSD, with noted marked irritability or depression, and a 
noted long history of attempted self-medication with alcohol.  

The veteran was afforded a VA examination for PTSD in July 
2000.  The examiner reviewed the veteran's claims folder and 
noted his history for both service and post-service periods.  
The examiner also noted psychological testing that had been 
conducted resulting in Axis I diagnoses of chronic PTSD, and 
alcohol dependency with physiological symptoms in partial 
remission.  The veteran reported having witnessed combat in 
service, and having been employed in jobs requiring physical 
labor following service.  He reported being an alcoholic in 
the past for fifteen years, and having an ongoing two-pack-
per-day smoking habit.  The veteran attributed his alcoholism 
to his experiences in Vietnam.  He reported having nightmares 
twice weekly, with nightmares related to Vietnam.  Following 
examination, the examiner diagnosed chronic, mild PTSD.  

The veteran has emphasized that he was a wrecker crewman in 
Vietnam, as verified by his record of assignments within his 
service personnel records, and has contended that this 
exposed him to hostile environments and to witnessing of 
stressors while in Vietnam.  However, he has not specified 
specific, verifiable stressor events in the course of his 
duties as a wrecker crewman.  The veteran's service record of 
Vietnam campaigns includes the Vietnam Counteroffensive Phase 
II, with participation in December 1971, and the 15th Unnamed 
Campaign, also with participation in December 1971.  

An April 2000 statement by a treating private osteopath, J. 
W. Lowry, notes the veteran's report of having recurring 
Vietnam images in his head, including of watching his buddies 
die, dead bodies, and bodies floating down river.  These are 
unverified stressor assertions that by their non-specific 
nature cannot be the basis of a claim for PTSD.  In numerous 
other statements (including those submitted directly to the 
VA, those made to treating medical practitioners and 
reflected in treatment records associated with the claims 
folder, those provided in testimony at November 2002 and 
April 2005 hearings), the veteran has made a variety of 
additional allegations regarding stressors in service 
including in Vietnam, most of which are similarly not capable 
of being verified.  

The veteran has provided many arguments and scenarios as to 
how he may have been exposed to combat environments or how he 
may have witnessed stressor-type events without there being 
any record of his presence there or his participation.  That 
is to say, the veteran has provided many arguments and 
examples as to why or how he may have been exposed to 
stressors that are unverifiable.  He has emphasized that 
soldiers were often assigned to duties without documentation, 
and were often subjected to stressful events without there 
being any record of this.  He provided such hypothetical or 
general examples as lost records of assignment and lost pay 
records.   He contends that he assisted in combat-type 
operations without there being any record of this, and that 
he participated in graves registration including the handling 
of bodies, also without any record of his individual 
participation in these activities.  

However, in a statement submitted in May 2001, the veteran 
provided a clear account of three specific stressors, which 
stressors he has also addressed in other statements 
documented elsewhere in the record.  In the first stressor, 
the veteran and a friend were attacked by three fellow 
soldiers, the veteran was shot at while attempting to evade 
these soldiers, and the friend received a laceration to the 
head.  In the second stressor, a soldier in the veteran's 
hooch or a neighboring hooch had opened fire on several 
officers or enlisted personnel in an altercation involving a 
prostitute.  In the third stressor, the veteran had to assist 
Navy Seals in burying several duffle bags, which the veteran 
later learned had contained dead children.  

While the second and third of these three stressors have not 
been verified, the first stressor, involving an attack by 
three soldiers upon the veteran and another soldier, has been 
confirmed by a December 2004 letter from the U.S. Armed 
Services Center for Unit Records Research, which worked in 
coordination with the U.S. Army Crime Records Center on this 
case.  Military records obtained confirm the attack on the 
veteran and a fellow soldier.  This fellow soldier the 
veteran had repeatedly identified by name within submitted 
statements and VA treatment records as the other victim of 
this attack.  While the official records document an attack 
by five soldiers rather than three, the fact of the attack is 
corroborated, with the veteran and the fellow soldier who 
were victims of the attack named in the official 
documentation of the attack.  

The Board notes that evaluations of the veteran for PTSD have 
included diagnoses of PTSD including due to the veteran's 
alleged stressors.  A November 1999 private PTSD examination 
specifically notes that stressors causative of the veteran's 
PTSD included "being in potentially dangerous situations" 
in service.  

At that November 1999 private PTSD examination, the veteran 
denied any prior individual psychiatric counseling or 
hospitalization.  However, in a November 1999 VA psychiatric 
evaluation for treatment, it was noted that the veteran had 
been prescribed antidepressant medication for the prior 
eleven years without his understanding the purpose of that 
medication.  

The record reflects that the veteran had a ninth-grade 
education and evidenced some distrust and unwillingness to 
undergo psychiatric treatment.  The veteran's service medical 
records are notable for multiple periods of the veteran being 
AWOL during his final years of service following his return 
from Vietnam, with a military board investigation ultimately 
leading to an 'other than honorable' discharge from service.  
Testimony from hearings conducted for the investigation 
inform that the veteran had family difficulties at the time 
and had become unreliable, though generally performing good 
work.  In a May 2001 statement, the veteran provided an 
account of numerous jobs over the years since service, with 
inability to retain employment for any significant duration, 
including due to difficulty dealing with stresses or 
interacting with others.  All of this is consistent with the 
accounts provided by the veteran's family members, neighbors, 
and friends, as submitted in May 2000, as to the veteran's 
consistently evidenced symptoms of PTSD-like psychiatric 
impairment since his period of service.  

Based on the presence of one confirmed stressor incident in 
service, and accounts of numerous other incidents in service 
in Vietnam not inconsistent with his duties and assignments 
as documented in the service personnel records, and based on 
multiple diagnoses of PTSD as due to inservice stressors, 
including such stressors as the one which has been verified, 
the Board finds that the evidence preponderates in favor of 
the veteran's claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5107.  

Service Connection for Residuals of a Blood-Borne Infection, 
to Include Malaria and Jungle Fever 

Service medical records include treatments where a systolic 
murmur was noted and some evidence of fever.  Malaria or 
"jungle fever" are not clinically established.
 
In a March 1970 treatment record it was noted that the 
veteran's complaints of chest pains occasionally radiating to 
the left shoulder.  However, they were unrelated to exercise 
or deep inspiration, and the veteran denied any history of 
pneumonia or pleurisy.  On examination there were no 
pertinent positive findings.  It was recommended that the 
veteran be seen by mental health treatment providers, and be 
treated with sedative-type medications.  

Available documentation from a November 1971 to December 1971 
document that laboratory testing revealed staphylococcus 
aureus infection that was sensitive to lincocin.  He was 
apparently treated for this infection, and there is no 
documentation of any residuals.  

The veteran's service separation examination in February 1973 
is negative for findings of malaria, jungle fever, or other 
blood infection.

In January 2000 the veteran was afforded a VA examination to 
address arrhythmia.  The claims folder was unavailable for 
review.  The examiner noted a history of high fever in 
service in Vietnam, treated at Walter Reed Medical Center.  
The veteran reported feeling overall pretty well though with 
mild fatigue and generalized weakness.  He reported having 
frequent and continuous headaches ever since having a 
significant cervical neck injury.  He was noted to have 
ongoing cervical and low back pain, and to be unable to exert 
himself significantly to determine if he had dyspnea on 
exertion, though he denied both dyspnea and dyspepsia.  

Service medical records and post-service medical records do 
not serve to support the veteran's claim of entitlement to 
service connection for residuals of a blood-borne infection, 
to include malaria and jungle fever.  Malaria is not shown 
within one year following separation from service.

Based on the absence of any medical evidence dating from 
service of a chronic disorder resulting from malaria or any 
other blood disorder as a chronic disability, and the absence 
of any post-service evidence of chronic residuals of the 
inservice staphylococcus infection, including no current or 
recent medical findings of any cardiac or cardiovascular 
disease or disability associated with past infection, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of a blood-borne infection, to include malaria and 
jungle fever.  Because preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for residuals of a blood-borne infection, 
to include malaria and jungle fever, is denied.


REMAND

As noted, VA has an enhanced duty to notify and assist a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2004).

The Board notes that a VCAA letter addressing the claim of 
entitlement to a compensable initial evaluation for bilateral 
hearing loss has not been issued, and none was issued 
addressing the issue of entitlement to service connection for 
left ear hearing loss, from which the claim originated, and 
hence the need for a VCAA letter addressing the higher 
initial evaluation claim is not thereby obviated.  Cf. 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004) 
(downstream issues from a grant of service connection do not 
require separate VCAA notice); Grantham v. Brown, 114 F.3d 
1156 (1997);cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
(The fact that a VCAA letter was issued in September 2001 
(subsequent to the grant of service connection for left ear 
hearing loss) addressing the claim of entitlement to service 
connection for right ear hearing loss, does not mitigate the 
absence of such notice, since the increased rating claim 
predated that VCAA notice letter addressing service 
connection.)  Hence, a VCAA notice letter addressing this 
high initial rating claim is required.

Additionally, while the veteran was afforded a VA hearing 
loss examination in August 2003, he has at his April 2005 
video conference hearing testified that his hearing has grown 
worse since that examination.  Accordingly, another VA 
examination is in order.  

The veteran applied for and received Social Security 
Supplemental Security Income (SSI) by a March 1997 decision, 
and those benefits were revoked by a September 1999 decision.  
Medical records underlying these decisions should be obtained 
in furtherance of the veteran's remanded claim.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The case is remanded for the following:  

1.  The veteran should be provided an 
additional VCAA letter, in which he 
is asked to submit all evidence in 
his possession pertinent to the 
appealed claim of entitlement to a 
higher initial evaluation for 
bilateral hearing loss, and to inform 
of any pertinent evidence not yet 
associated with the claims folder.  
He should be informed that his 
assistance is necessary for VA to 
assist in developing this claim, and 
that it is ultimately his 
responsibility to see that all 
evidence supportive of his claim is 
obtained and associated with the 
claims folder.  All responses and 
evidence received must be associated 
with the claims folder, and all 
indicated pertinent evidence not yet 
associated with the claims folder 
should be obtained.  

2.  The RO should also obtain and 
associate with the claims file the 
medical records underlying the 
veteran's Social Security disability 
determinations. 

3.  Thereafter, the veteran should be 
afforded a VA audiology examination 
to address the nature and severity of 
the veteran's bilateral hearing loss.  
The claims folder must be provided to 
the examiner for review for the 
examination.  All indicated tests 
should be conducted and all pertinent 
findings should be reported in 
detail.  Studies should be conducted 
to ascertain the current bilateral 
hearing status.  

4.  Thereafter, and following any other 
appropriate development, the remanded 
claim must be readjudicated.  Staged 
ratings should be considered for the 
higher initial evaluation hearing loss 
claim, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  If the 
determination remains to any extent 
adverse, the veteran and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


